DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered. Claims 1, 2, 4, 7, 8 and 10 remain pending. 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claims 1 and 7, the hydrocarbon-based base oil is at least one selected from the group consisting of a mineral oil-based hydrocarbon oil and an alkylbenzene.  The claims further require that “the hydrocarbon-based base oil has a viscosity index of -30 to 105, a %CP of 35 to 90 and a %CN of 13 to 40” which is improper since alkylbenzene oils do not have a P (paraffin content) or a %CN (naphthene content), only mineral oils.  Thus the claims should be amended to read “the mineral oil-based hydrocarbon oil has a viscosity index of -30 to 105, a %CP of 35 to 90 and a %CN of 13 to 40” in place of “the hydrocarbon-based base oil…” or something similar.   
Dependent claims 2 and 8 set forth a %CA and a ratio of %CN/%CP for the hydrocarbon-based base oil which is improper since alkylbenzene oils do not have a %CA (aromatic content) or a ratio of %CN/%CP (naphthene content/paraffinic content)  Correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tasaka et al (US 2018/0066170) in combination with Saito et al (US 2015/0307761).

Tasaka discloses that the composition for a heat cycle system contains a refrigerant oil including a mineral refrigerant oil and a synthetic refrigerant oil.  Examples of the mineral refrigerant oil include a naphthenic refrigerant oil and a paraffinic refrigerant toil, and typical examples of the synthetic refrigerant oil include an ester-based refrigerant oil, an ether-based refrigerant oil, a hydrocarbon-based refrigerant oil, and so on [0098].  
Taska discloses suitable hydrocarbon-based refrigerant oils including alkylbenzene oils [0099].  As the alkyl benzene oil, Taska teaches that a branched alkyl benzene or a linear alkyl benzene can be used [0174]. Taska discloses that the alkyl benzene refrigerant oil has a kinematic viscosity at 40°C of preferably 1 mm2/s or more and 50 mm2/s or less [0175].   
Tasaka further sets forth specific mineral refrigerant oils including naphthenic oils in [0178]-[0183].  Tasaka allows for the addition of optional components [0061]-[0063].  See Claim 1 of Tasaka.  Independent Claim 1 differs by requiring that the refrigerating machine oil have a viscosity index of -30 to 105.  Although the property of viscosity index for the refrigerant oils is not set forth in Tasaka, Saito et al [“Saito”] is added to teach that hydrocarbon refrigerant base oils, such as alkyl benzene oils, typically have a viscosity index of 10 or more [0027]. Saito also discloses that refrigerant oils typically contain additives such as antioxidants, extreme pressure agents, and others, in amounts of preferably 5% or less by mass [0068].  
P or a %CN.   
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto (US 2015/0045265) disclose lubricating oil compositions for refrigerating machines comprising as base oils mineral oils [0025] and synthetic oils including alkylbenzene oils [0026], alkylnaphthalene oils [0027] and others.  Matsumoto teaches that the base oils preferably have a kinematic viscosity at 100°C of 5 mm2/s to 20 mm2/s [0047], and a viscosity index of preferably 60 or more [0048].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
December 2, 2021